UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK


TOMMY R. McGUIRE,

                         Petitioner,
        v.                                                                   9:19-CV-1330
                                                                             (GLS/CFH)
MARK INCH et al.,

                         Respondents. 1


APPEARANCES:                                                                 OF COUNSEL:

TOMMY R. McGUIRE
Petitioner, pro se
542512
Suwannee Work Camp
5964 U.S. Highway 90
Live Oak, FL 32060

GARY L. SHARPE
Senior United States District Judge

                                            DECISION and ORDER

        Petitioner Tommy R. McGuire filed a “Petition for New or Independent Action

(Pursuant to Rule 60(B) Federal Rules of Civil Procedure),” as well as an application to

proceed in forma pauperis (IFP). Dkt. No. 1, Petition (“Pet.”); Dkt. No. 2, IFP Application.

        It is well-settled that "[a]s part of its general power to administer its docket, a district

court may stay or dismiss a suit that is duplicative of another federal court suit." Curtis v.

Citibank, N.A., 226 F.3d 133, 138 (2d Cir. 2000); see Colorado River Water Conservation

        1
            The proper respondent in a habeas action brought pursuant to 28 U.S.C. § 2254 is the superintendent of
the facility in which petitioner is incarcerated. See Rule 2(a), Rules Governing Section 2254 Cases in the United
States District Courts (“If the petitioner is currently in custody under a state-court judgment, the petition must name
as respondent the state officer who has custody.”). Petitioner has named all improper respondents to this action.
The only respondent should be whoever is in charge of the Suwanee Work Camp where petitioner is presently being
held in custody. However, because this action is ultimately being dismissed, the Clerk will not be directed to update
the caption with the correct respondent.
Dist. v. United States, 424 U.S. 800, 817 (1976) ("As between federal district courts, . . .

though no precise rule has evolved, the general principle is to avoid duplicative litigation.").

"The power to dismiss a duplicative lawsuit is meant to foster judicial economy and the

'comprehensive disposition of litigation.'" Curtis, 226 F.3d at 138 (quoting Kerotest Mfg. Co.

v. C-O-Two Fire Equip. Co., 342 U.S. 180, 183 (1952)). "The doctrine is also meant to

protect parties from 'the vexation of concurrent litigation over the same subject matter.'" Id.

(quoting Adam v. Jacob, 950 F.2d 89, 93 (2d Cir. 1991)). The district court has broad

discretion in determining whether an action should be dismissed as duplicative, and the

exercise of this power is reviewed by the Court of Appeals for abuse of discretion. See

generally Lopez v. Ferguson, 361 F. App'x 225, 226 (2d Cir. 2010) (affirming dismissal of

action as duplicative of a pending class action as to which plaintiff fell within the certified

class).

          In this case, petitioner's pending petition is duplicative. On September 30, 2019, the

Court previously received this same petition, naming the same respondents, attaching the

same exhibits, and making the same arguments. Compare McGuire v. Inch, No. 9:19-CV-

1220 (GLS/CFH) (“McGuire I”), Dkt. No. 1, Petition (“McGuire I Pet.”), with Pet. Specifically,

petitioner again styles his petition as one pursuant to Rule 60(b), asking this Court to

overturn a 2003 judgment from the United States District Court for the Middle District of

Florida denying his petition for a writ of habeas corpus pursuant to 28 U.S.C.§ 2254.

Compare McGuire I Pet., with Pet.

          Petitioner is advised that he may not file multiple petitions challenging the same




                                                  2
conviction.2 It is worth noting that petitioner has appealed the Court’s Decision and Order

dismissing McGuire I to the Second Circuit. McGuire I, Dkt. No. 5. Accordingly, in the event

petitioner is victorious and the Second Circuit determines that petitioner's claims should

proceed, the action petitioner filed in McGuire I will provide him with a determination of the

merits of his jurisdiction claims. Accordingly, dismissal of this action will not prejudice

petitioner.

        WHEREFORE, it is

        ORDERED that the petition (Dkt. No. 1) is DISMISSED without prejudice as

duplicative of petitioner’s prior petition in McGuire I, 9:19-CV-1220; and it is further

        ORDERED that the Clerk serve a copy of this Decision and Order upon petitioner in

accordance with the Court's Local Rules of Practice.

November 6, 2019
Albany, New York




        2
            In addition to the case being duplicative, the same reasons which resulted in the dismissal of McGuire I
apply to the present case. See McGuire I, Dkt. No. 3, Decision and Order dated October 8, 2019 (noting the
petition’s improper venue and ultimately dismissing it as an abuse of the writ) (“October Order”); Id., Dkt. No. 4,
Judgment.

                                                         3
